Evans, Judge,
concurring specially. 1. I would reverse the trial court for failing to allow the plaintiff to make the opposite party a witness against himself, for the right of cross examination in such instances is authorized and provided for in Code *443Arm. § 38-1801 (Ga. L. 1945, p. 227; 1947, p. 568). While it is true that plaintiff was later allowed to cross examine the defendant after defendant’s own counsel had called him to the witness stand, and after defendant’s counsel had first examined him in chief, I do not conceive this to comply with the statute. The element of timing is all-important in such matter, and it was the right of the plaintiff to adduce all admissions that he could from the defendant’s own testimony as a part of the making out of plaintiff’s prima facie case. To withhold this right of cross examination until the defendants’ counsel first examined the defendant was not nearly as effective as if plaintiff’s counsel had the first opportunity to question the defendant. See Thompson v. Central of Ga. R. Co., 102 Ga. App. 5 (1) (115 SE2d 471); Thomas v. Barnett, 107 Ga. App. 717 (8) (131 SE2d 818); Barton v. Strickland, 208 Ga. 163 (65 SE2d 602). Many trial lawyers know that a witness may give damaging testimony against his side of the case if a thorough cross examination of said witness is allowed before his own counsel has the chance to examine him. This could not be said to be harmless error.
2. It is my opinion that the charge of the court here complained of in Division 2 was erroneous for the reason stated therein because the record shows the introduction of an ordinance of the City of Alma which made it illegal for the owner of any vehicle to allow it to be parked on the left side of any street so as to be facing on-coming traffic. Plaintiff’s exception to the charge that there is no statute law which would have prevented the defendants’ parking a vehicle upon the paved or main traveled part of the highway was therefore well taken. Parking in this instance was violative of the ordinance allowed in evidence, and may have been violative of the statutory law also, if “Radio Station Road” in the City of Alma is indeed a part of the state-aid road and public highway network of this State.
I therefore concur in the judgment of reversal for the reasons given above.